240 S.W.3d 201 (2007)
Craig DEXTER, Claimant/Appellant,
v.
MEHLVILLE FIRE PROTECTION DISTRICT, Employer/Respondent, and
Missouri Fire and Ambulance District, Insurer/Respondent.
No. ED 89673.
Missouri Court of Appeals, Eastern District, Division Four.
December 11, 2007.
David N. Damick, Saint Louis, MO, for Claimant/Appellant.
*202 Robert E. Bidstrup, Raymund J. Capelovitch, Saint Louis, MO, for Insurer/Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Craig Dexter (Claimant) appeals from the Final Award of the Labor and Industrial Relations Commission (Commission), affirming the Administrative Law Judge's award and decision denying Claimant compensation for cubital tunnel syndrome alleged to have been caused by his job as a firefighter for the Mehlville Fire Protection District.
We have reviewed the briefs of the parties, the legal file, and the record on appeal; no error of law appears. The Commission's determination is supported by competent and substantial evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum to the parties, for their use only, setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).